Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In each of independent claims 1, 11 and 17, recitation of “separation of solids from liquids” and other recitations of “liquids” conflicts with the claim preambles of the system being “a wastewater treatment and management system” (i.e. a system for treating wastewater, do “liquids” refer to one or more types of liquid other than water, such as ‘grease, as in the Specification at paragraph [030]?). Also in these claims, recitation of “the screen” lacks antecedent basis and is inconsistent with “at least one screen”, “is used to monitor…” is indefinite as to whether structure for monitoring is a positively recited, system component and “the liquids clarified” and “the clarified liquids” lacks antecedent basis and is inconsistent with recitation of “at least one screen” or “the screen” only filtering and not recited as clarifying.
In claims 2 and 12, “the pump” and “the fluids” each lacks antecedent basis and are inconsistent, respectively, with previous recitations of “at least one pump” and “wastewater” and “liquids”.
In claims 5-10, it is unclear and ambiguous as to whether the claims are reciting each of “the at least one autoclave” as comprising “autoclave pipe”, “jacket” and other recited features of these claims.

Additionally in claim 17, “the at least one autoclave” lacks antecedent basis, since claim 17 initially recites at least one ultraviolet disinfection unit instead of at least one autoclave.
 			ALLOWABLE SUBJECT MATTER
Claims 1-20 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Each of independent claims 1, 11 and 17, would distinguish over all of the prior art in view of respective recitations of: the wastewater or liquids treatment and management system with pre-treatment and flow equalization tank(s), pumps, sampling tap, piping, screen(s), membrane bioreactor(s) and effluent storage tank(s), and further comprising downstream autoclave(s), sonolysis unit(s) or ultraviolet (UV) disinfection unit(s), and further downstream thermal evaporator(s).
 The closest prior art regarding the system taken as a whole, is deemed to be represented by the US PGPUBS Documents of record with the 05/05/2021 IDS statement, as well as newly submitted prior art including Newcombe et al US PGPUBS Document 2007/0163958; Smith et al US PGPUBS Document 2007/0209999, Early et al US PGPUBS Document 2012/0097590 (teaching flow equalization tank), Shinohara et al US PGPUBS Document 2012/0181229 (teaching a sample tap comprising or coupled to units for monitoring concentration of various substances in the wastewater at 
Pyrhonen et al, Chauzy et al US PGPUBS Document 2006/0163155 and Logan et al US PGPUBS Document 2015/0164108 each teach utilization of an autoclave, however upstream of membrane bioreactor(s) for treating sludge withdrawn or separated from the wastewater by initial treatment. 
None of the prior art or prior art in combination suggest the recitations of autoclave, sonolysis unit or ultraviolet disinfection unit connected to and downstream of at least one membrane bioreactor via one or more connected pumps, at least one effluent storage tank connected to and downstream of such autoclave, sonolysis unit or ultraviolet disinfection unit, and at least one thermal evaporator connected to and downstream of such at least one effluent storage tank.  
Any inquiry concerning this communication or earlier communications from 
the examiner should be directed to Joseph Drodge at his direct government telephone number of 571-272-1140, or at alternate cell phone number 703-401-6309. The examiner can normally be reached on Monday-Friday from approximately 8:00 AM to 1:00PM and 2:30 PM to 5:30 PM.  
	Alternatively, to contact the examiner, send a communication via E-mail communication to the Examiner's Patent Office E-mail address: "Joseph.Drodge@uspto.gov". Such E-main communication should be in accordance with provisions of MPEP (Manual of Patent Examination Procedures) section 502.03 & related MPEP sections.  E-mail communication must begin with a statement authorizing the E-mail communication and acknowledging that such communication is not secure and will be made of record, under Patent Internet Usage Policy Article 5.  A suggested 
Additionally, the examiner’s supervisor, Nam Nguyen, of Technology Center Unit 1778, can reached at 571-272-1342.  
The formal facsimile phone number, for official, formal communications, for the examining group where this application is assigned is 571-273-8300. The facsimile phone number for informal communication directly with the examiner is 571-273-1140.

	Information regarding the status of an application may be obtained from 

the Patent Application Information Retrieval (PAIR) system.  Status information

for published applications may be obtained from either private PAIR or Public 

PAIR, and through Private PAIR only for unpublished applications.  For more 

information about the PAIR system, see http://pair-direct.uspto.gov.  Should you

have any questions on access to the Private PAIR system, contact the Electronic 

Business Center (EBC) at 866-217-9197 (toll-free).  

JWD
08/16/2021
/JOSEPH W DRODGE/Primary Examiner, Art Unit 1778